FINAL REJECTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/24/2020 has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/27/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hadley (US 2013/0067921), in view of Matsumoto (US 2010/0229557), further in view of Valeev (US 9,388,987)
Regarding independent claim 1, Hadley discloses an injection assembly 30 (Hadley Fig. 1 & 2) for a gas turbine combustor (Para. 0019 “With reference to FIGS. 1 and 2, a portion of a gas turbine engine 10 is provided and includes a vessel, such as for example, a transition piece 20 and a fuel injector 30. …A main flow 24 of high energy fluid is produced by combustion in a combustor and travels from the combustor, which is operably disposed upstream from the transition piece 20, through the interior 23 to a turbine operably disposed downstream from the transition piece 20”) having a liner 21 defining a primary combustion zone (main combustion zone, Para. 0019) and a secondary combustion zone 23 (Hadley Fig. 1, Para. 0019, downstream of the man combustion zone) and a forward casing (“compressor discharge casing (CDC)”, Para. 0019)  circumferentially surrounding at least a portion of the liner 21 (Para. 0019, “A flow sleeve 22, which can be referred to as an impingement sleeve, may in some embodiments surround the liner 21 to form an annular space 25 about the liner 21 through which a liner flow 26, such as compressor discharge casing (CDC) air, flows in an upstream direction toward a head end of the combustor. The liner flow 26 and the main flow 24 may propagate in substantially opposite directions”; the compressor discharge casing would surround at least a portion of the combustion liner in order to form a plenum for compressor discharge air), the injection assembly comprising: 
a thimble assembly comprising a thimble boss 70 (“foot” that can be integral with the member 40 or the liner 21, Para. 0021) mounted to the liner 21 (Para. 0021) and a thimble 40, 60 (“member” 40 forming a passage 51 with a head 60, Hadley Fig. 1 & 2) extending through the thimble boss 70 (forms a thimble passage 51 through the boss 70) and a thimble aperture in the liner (Para. 0021, “The foot 70 is connected to the member 40 proximate to the outlet 511 and may be supportively coupled to the liner 21 or integrally formed with the liner 21. In particular, the liner 21 may be formed to define an aperture having a shape corresponding to a shape of the foot 70 whereby the foot 70 is installed into the aperture with little to no clearance. In accordance with embodiments, the foot 70 may be dropped in and welded to the liner 21 at the aperture and/or a seal may be provided between the liner 21 and the foot 70”); and 
an injector unit 80, the injector unit comprising an injector blade 84 (Para. 0026, “the injection system 80 may include a blade 84, which is supported by the head 60, and which is formed to define a blade interior 840”) extending into the thimble 40 (Hadley Fig. 2 & 3, the blade is within the thimble passage 51 as shown), and a flow sleeve 22 (“impingement sleeve”, Para. 0019) positioned between the forward casing and the liner 21 (Hadley Fig. 1, the forward casing would be outward of the flow sleeve 22, to form the plenum receiving compressor discharge air that would feed the annular space 25 to form a liner flow 26); 
wherein the injection assembly 30 introduces a flow of fuel 62 (Para. 0021, “The head 60 is formed to define a plenum 61 therein, which is configured to store or to be supplied with a supply of a second fluid 62, such as fuel or late lean injection (LLI) fuel”) into a flow of air 52 (Para. 0020-21, “The sidewall 50 defines a flowpath 51 through which a first fluid 52, such as air or CDC air, flows in the radial direction”, “The fuel injector 30 is disposed such that an inlet 510 of the flowpath 51 is proximate to the flow sleeve 22 and an outlet 511 is proximate to the liner 21 whereby the first fluid 52 enters the flowpath 51 at the inlet 510 and flows toward the outlet 511 and then into the main flow 24…”) flowing through the thimble, such that fuel and air are injected into the secondary combustion zone in a direction transverse to a flow of combustion products from the primary combustion zone (Hadley Fig. 2-4, Para. 0022, “Upon injection, the injected second fluid 62 is formed, due to a pressure thereof and the influence of the first fluid 52, into jets at the first and second locations 81 and 82. The first fluid 52 entrains these jets such that the injected second fluid 62 flows through the flowpath 51 toward the main flow 24 while mixing with the first fluid 52”; Para. 0024, “the first and second fluids 52 and 62 may be injected into the main flow 24 at the axial location of the fuel injector 30, which may be downstream from the combustor of a gas turbine engine”).  

    PNG
    media_image1.png
    567
    474
    media_image1.png
    Greyscale

Hadley fails to disclose the thimble extending through the thimble aperture in the liner such that an outlet opening of the thimble assembly is disposed inboard of the liner proximate to the secondary combustion zone; and the injector unit mounted to and extending through the forward casing and extending through an annulus defined between the forward casing and a flow sleeve positioned between the forward casing and the liner.
 Matsumoto teaches a thimble assembly (various embodiments are shown in Matsumoto Fig. 3A, 5A, 8A) mounted to the liner 10 (Para. 0047, the “introducing cylinder 51” is “attached to the combustor cylinder 10”), including a thimble 51 (the “introducing cylinder”) “each supplemental burner 40 is arranged to extend through the circumferential wall 10b of the combustor cylinder 10 in the downstream portion of the combustor cylinder 10 relative to the main burner 21. In this case, each supplemental burner 40 can serve to inject the pre-mixed gas Ml used for the supplemental burner into the combustor cylinder 10 so as to form a second combustion region S2 on the downstream side relative to the first combustion region SI in the combustion chamber 11”; Matsumoto Fig. 2, 3A, 5A & 8A, the first thimble 51 extends through the liner 10 into the secondary combustion zone, such that the outlet is inboard of the liner 10).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the assembly of Hadley to include the thimble assembly having a portion disposed in the secondary combustion zone inboard of the liner, as taught by Matsumoto, in order to provide improved penetration of the fuel-air mixture from the first fuel injection assembly into the atmosphere of the secondary combustion zone (Matsumoto Para. 0047-49, 0053, 0055).  Provision of a thimble extending through the combustion liner into a secondary combustion zone is also well-known in the art of axially-staged combustors (see for further example previously cited art, Romig US 2013/0283801; Beebe US 6,047,550; Quillévéré US 3,934,409; Kraemer US 20100242482).
Hadley in view of Matsumoto thus far still fails to teach the injector unit extending through an annulus defined between the forward casing and a flow sleeve positioned between the forward casing and the liner.  Hadley already discloses a “flow sleeve 22”, and suggests an outer casing forming a “Compressor discharge casing” (Para. 0019, “A flow sleeve 22, which can be referred to as an impingement sleeve, may in some embodiments surround the liner 21 to form an annular space 25 about the liner 21 through which a liner flow 26, such as compressor discharge casing (CDC) air, flows in an upstream direction toward a head end of the combustor”) 
Valeev teaches an injection unit 40 (Valeev Fig. 2) that is mounted to and extends through a forward casing 12, and extending through an annulus (compressor discharge plenum, Valeeve Fig. 1 below, Col. 3, ln. 10-27) defined between the forward casing 12 and a flow sleeve 28 (“impingement sleeve”, Valeeve Fig. 1 & 2, Col. 3, ln. 28-39).

    PNG
    media_image2.png
    341
    618
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the mounting of the injection unit to the forward casing, as taught by Valeeve, into the system of Hadley in view of Matsumoto, in order to provide the injection unit with a fluid connection to a fluid/fuel manifold that is located outside of the combustor, permitting locating the manifold supplying the injection unit in a location that allows for ambient air to dilute any leaking fuel, and ease future repairs (Valeev Col. 3, ln. 40-67, “one or more secondary nozzles 40 circumferentially arranged around the combustion chamber 22 and aligned approximately perpendicular to the primary nozzles 14. In the embodiment shown in FIG. 1, the secondary nozzles 40 provide fluid communication through the transition piece 34 to the combustion chamber 22. FIG. 2 provides an enlarged view of one embodiment of the secondary nozzle 40 shown in FIG. 1. As shown, the secondary nozzle 40 may connect to a fluid manifold 42 located outside of the combustor 10. The fluid manifold 42 may supply fuel and/or a diluent through the secondary nozzle 40 to the combustion chamber 22…The location of the fluid manifold 42 outside of the combustor 10 allows for ambient air to quickly dilute and dissipate any leaking fuel or diluent and facilitates the detection and repair of any leaks that may develop in the fluid manifold 42”; Col. 4, ln. 29-36, “In addition, the arrangement of the secondary nozzles 40 circumferentially around the combustion chamber 22 allows for the fluid manifold 42 to be located outside of the combustor 10.”).  The injector unit taught by Hadley is coupled to a source of fuel that feeds the plenum 61 (Hadley Fig. 2, Para. 0021, “The head 60 is formed to define a plenum 61 therein, which is configured to store or to be supplied with a supply of a second fluid 62, such as fuel or late lean injection (LLI) fuel”), and the arrangement incorporated from Valeev would provide a connection to a source of fuel located outside the combustor.
Regarding independent claim 12, Hadley discloses an injection assembly 30 (Hadley Fig. 1 & 2) for a gas turbine combustor (Para. 0019 “With reference to FIGS. 1 and 2, a portion of a gas turbine engine 10 is provided and includes a vessel, such as for example, a transition piece 20 and a fuel injector 30. …A main flow 24 of high energy fluid is produced by combustion in a combustor and travels from the combustor, which is operably disposed upstream from the transition piece 20, through the interior 23 to a turbine operably disposed downstream from the transition piece 20.”) having a liner 21 defining a primary combustion zone (main combustion compressor discharge casing (CDC)”, Para. 0019) circumferentially surrounding at least a portion of the liner 21 (Para. 0019, “A flow sleeve 22, which can be referred to as an impingement sleeve, may in some embodiments surround the liner 21 to form an annular space 25 about the liner 21 through which a liner flow 26, such as compressor discharge casing (CDC) air, flows in an upstream direction toward a head end of the combustor. The liner flow 26 and the main flow 24 may propagate in substantially opposite directions”; the compressor discharge casing would surround at least a portion of the combustion liner in order to form a plenum for compressor discharge air), the injection assembly comprising: 
a thimble assembly mounted to the liner 21 (Para. 0021) and comprising a thimble 40, 60 (“member” 40 forming a passage 51 with a head 60, Hadley Fig. 1 & 2) extending through the thimble boss 70 and a thimble aperture in the liner (Para. 0021, “The foot 70 is connected to the member 40 proximate to the outlet 511 and may be supportively coupled to the liner 21 or integrally formed with the liner 21. In particular, the liner 21 may be formed to define an aperture having a shape corresponding to a shape of the foot 70 whereby the foot 70 is installed into the aperture with little to no clearance. In accordance with embodiments, the foot 70 may be dropped in and welded to the liner 21 at the aperture and/or a seal may be provided between the liner 21 and the foot 70”); and 
an injector unit 80, a flow sleeve 22 (“impingement sleeve”, Para. 0019) positioned between the forward casing and the liner 21 (Hadley Fig. 1, the forward casing would be outward of the flow sleeve 22, to form the plenum receiving compressor discharge air that would feed the annular space 25 to form a liner flow 26), the injector unit comprising an injector blade 84 (Para. 0026, “the injection system 80 may include a blade 84, which is supported by the head 60, and which is formed to define a blade interior 840”) extending into the thimble 40 (Hadley Fig. 2 & 3, the blade is within the thimble passage 51 as shown); 
wherein the injection assembly 30 introduces a flow of fuel 62 (Para. 0021, “The head 60 is formed to define a plenum 61 therein, which is configured to store or to be supplied with a supply of a second fluid 62, such as fuel or late lean injection (LLI) fuel”) into a flow of air 52 (Para. 0020-21, “The sidewall 50 defines a flowpath 51 through which a first fluid 52, such as air or CDC air, flows in the radial direction”, “The fuel injector 30 is disposed such that an inlet 510 of the flowpath 51 is proximate to the flow sleeve 22 and an outlet 511 is proximate to the liner 21 whereby the first fluid 52 enters the flowpath 51 at the inlet 510 and flows toward the outlet 511 and then into the main flow 24…”) flowing through the thimble, such that fuel and air are injected into the secondary combustion zone in a direction transverse to a flow of combustion products from the primary combustion zone (Hadley Fig. 2-4, Para. 0022, “Upon injection, the injected second fluid 62 is formed, due to a pressure thereof and the influence of the first fluid 52, into jets at the first and second locations 81 and 82. The first fluid 52 entrains these jets such that the injected second fluid 62 flows through the flowpath 51 toward the main flow 24 while mixing with the first fluid 52”; Para. 0024, “the first and second fluids 52 and 62 may be injected into the main flow 24 at the axial location of the fuel injector 30, which may be downstream from the combustor of a gas turbine engine”).  
Hadley fails to disclose the thimble extending through the thimble aperture in the liner such that an outlet opening of the thimble assembly is disposed inboard of the liner proximate to the secondary combustion zone; and the injector unit mounted to and extending through the forward casing, and extending through an annulus defined between the forward casing and a flow sleeve positioned between the forward casing and the liner.
“introducing cylinder 51” is “attached to the combustor cylinder 10”), including a thimble 51 (the “introducing cylinder”) extending through a thimble aperture 31 in the liner 10 (Para. 0047-49), such that a portion of the thimble 51 is disposed in the secondary combustion zone S2 inboard of the liner (Para. 0047, “each supplemental burner 40 is arranged to extend through the circumferential wall 10b of the combustor cylinder 10 in the downstream portion of the combustor cylinder 10 relative to the main burner 21. In this case, each supplemental burner 40 can serve to inject the pre-mixed gas Ml used for the supplemental burner into the combustor cylinder 10 so as to form a second combustion region S2 on the downstream side relative to the first combustion region SI in the combustion chamber 11”; Matsumoto Fig. 2, 3A, 5A & 8A, the first thimble 51 extends through the liner 10 into the secondary combustion zone, such that the outlet is inboard of the liner 10).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the assembly of Hadley to include the thimble assembly having a portion disposed in the secondary combustion zone inboard of the liner, as taught by Matsumoto, in order to provide improved penetration of the fuel-air mixture from the first fuel injection assembly into the atmosphere of the secondary combustion zone (Matsumoto Para. 0047-49, 0053, 0055).  Provision of a thimble extending through the combustion liner into a secondary combustion zone is also well-known in the art of axially-staged combustors (see for further example previously cited art, Romig US 2013/0283801; Beebe US 6,047,550; Quillévéré US 3,934,409; Kraemer US 20100242482).
through an annulus defined between the forward casing and the flow sleeve positioned between the forward casing and the liner.
Valeev teaches an injection unit 40 (Valeev Fig. 2) that is mounted to and extends through a forward casing 12, and extending through an annulus (compressor discharge plenum, Valeeve Fig. 1 below, Col. 3, ln. 10-27) defined between the forward casing 12 and a flow sleeve 28 (“impingement sleeve”, Valeeve Fig. 1 & 2, Col. 3, ln. 28-39).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the mounting of the injection unit to the forward casing, as taught by Valeeve, into the system of Hadley in view of Matsumoto, in order to provide the injection unit with a fluid connection to a fluid/fuel manifold that is located outside of the combustor, permitting locating the manifold supplying the injection unit in a location that allows for ambient air to dilute any leaking fuel, and ease future repairs (Valeev Col. 3, ln. 40-67, “one or more secondary nozzles 40 circumferentially arranged around the combustion chamber 22 and aligned approximately perpendicular to the primary nozzles 14. In the embodiment shown in FIG. 1, the secondary nozzles 40 provide fluid communication through the transition piece 34 to the combustion chamber 22. FIG. 2 provides an enlarged view of one embodiment of the secondary nozzle 40 shown in FIG. 1. As shown, the secondary nozzle 40 may connect to a fluid manifold 42 located outside of the combustor 10. The fluid manifold 42 may supply fuel and/or a diluent through the secondary nozzle 40 to the combustion chamber 22…The location of the fluid manifold 42 outside of the combustor 10 allows for ambient air to quickly dilute and dissipate any leaking fuel or diluent and facilitates the detection and repair of any leaks that may develop in the fluid manifold 42”; Col. 4, ln. 29-36, “In addition, the arrangement of the secondary nozzles 40 circumferentially around the combustion chamber 22 allows for the fluid manifold 42 to be located outside of the combustor 10.”).  The injector unit taught by Hadley is coupled to a source of fuel that feeds the plenum 61 (Hadley Fig. 2, Para. 0021, “The head 60 is formed to define a plenum 61 therein, which is configured to store or to be supplied with a supply of a second fluid 62, such as fuel or late lean injection (LLI) fuel”; note, the plenum 61 is mislabeled “60” in Hadley Fig. 2), and the arrangement incorporated from Valeev would provide a connection to a source of fuel located outside the combustor.
Regarding claims 2 & 13, Hadley in view of Matsumoto and Stoia teaches the injection assembly of Claims 1 & 12 thus far, but fails to teach wherein the injector unit comprises a mounting flange secured to the forward casing.
Valeev teaches the injector unit 40 comprising a mounting flange secured to the forward casing 12 (Valeev Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have incorporated the mounting flange of Valeev to the assembly of Hadley in view of Matsumoto and Valeev, in order to couple the injection unit to the combustor, while providing a fluid inlet to couple the injection unit to the fluid manifold feeding fuel to the injection unit (Valeev, Col. 3, ln. 40-67).  Coupling a fuel injection unit to an outer casing of the combustor using some mounting flange arrangement is also well-known in the art of gas turbine combustors (see for example, Matsumoto Fig. 2; Benson US 2,926,495 Fig. 2)
Regarding claims 3 & 14, Hadley in view of Matsumoto and Stoia teaches the injection assembly of Claims 1 & 12 thus far, and Hadley further teaches wherein the injector unit 80 comprises a fuel inlet 81, 82 and a body 60 defining a fuel plenum 61 (Para. 0021, “The head 60 is formed to define a plenum 61 therein, which is configured to store or to be supplied with a supply of a second fluid 62, such as fuel or late lean injection (LLI) fuel”) in fluid communication with the fuel inlet 81, 82 (Para. 0022).  
Regarding claims 4 & 15, Hadley in view of Matsumoto and Stoia teaches the injection assembly of Claims 3 & 14 thus far, and Hadley further teaches wherein the injector blade 84 defines a plurality of fuel injection ports 841, 842, the plurality of fuel injection ports being in fluid communication with the fuel plenum 61 (Para. 0026, “the injection system 80 may include a blade 84, which is supported by the head 60, and which is formed to define a blade interior 840. The blade interior 840 is fluidly communicative with the plenum 61. The blade 84 may be further formed to define first and second injection-holes 841 and 842 at the first and second locations 81 and 82, respectively”) .  
Regarding claim 5, Hadley in view of Matsumoto and Stoia teaches the injection assembly of Claim 4 thus far, and Hadley further teaches wherein the injector blade 84 comprises a first injection surface 81, a second injection surface 82 connected to the first injection surface at a terminal28 Docket No. 320023edge of the injector blade (the edge of the airfoil shape, Hadley Fig. 2), and a pair of connecting surfaces (the two surfaces of the rim of the opening of the thimble where the injector blades are supported on the head 60 of the thimble, on each end of the blade 84; Hadley Fig. 2) between the first injection surface and the second injection surface (Para. 0026, “As shown in FIG. 2, the first and second injection-holes 841 and 842 may be defined on one or both opposite sides of the blade 84 and the blade 84 may have an airfoil shape.”); and 
wherein a first set of fuel injection ports 841 disposed through the first injection surface 81 and a second set of fuel injection ports 842 is disposed through the second injection surface 82 (Para. 0026, “The blade 84 may be further formed to define first and second injection-holes 841 and 842 at the first and second locations 81 and 82, respectively”; Hadley Fig. 2), the first set of injection ports and the second set of injection ports being in fluid communication with the fuel plenum 61 (Para. 0021-22, “The injection system 80 is disposed at or proximate to the inlet 510 of the flowpath 51 and fluidly coupled to the plenum 61”, Para. 0026, “the injection system 80 may include a blade 84, which is supported by the head 60, and which is formed to define a blade interior 840. The blade interior 840 is fluidly communicative with the plenum 61. The blade 84 may be further formed to define first and second injection-holes 841 and 842 at the first and second locations 81 and 82, respectively”).  
Regarding claim 7, Hadley in view of Matsumoto and Stoia teaches the injection assembly of Claim 1 thus far, and Hadley further teaches wherein the injector blade 84 defines a first axial length (Hadley Fig. 2); and 
wherein the thimble 40, 60 defines a second axial length larger than the first axial length (Hadley Fig. 2, the thimble 40, 60 is clearly axially longer than the injector blade along a direction of the flow through the thimble passage 51), such that air flows around the injector blade 84 to mix with fuel from the injector blade 84 within the thimble 40, 60 (within the passage 51, Para. 0022-24).  
Regarding claim 8 & 18, Hadley in view of Matsumoto and Stoia teaches the injection assembly of Claims 1 & 12 thus far, and Hadley further teaches wherein the injector blade 84 is offset from the thimble 40, 60, when the injection assembly is at ambient temperature (Para. 0026, the blade 84 can be a “blade matrix” having a central blade 91 and auxiliary blades 92, which would be offset to the thimble’s center, at ambient temperatures, i.e. when the engine is not operating).  
Regarding claim 9, Hadley in view of Matsumoto and Stoia teaches the injection assembly of Claim 1, and Hadley further teaches wherein the thimble 40, 60 comprises an inlet with a first major axis and a first minor axis (Para. 0027) and an outlet opening 511 (near the boss/foot 70) has an elliptical shape with a second major axis and second minor axis (Para. 0020, “The elongate cross-sectional shape of the flowpath 51 may be an elliptical shape, a rectangular shape, a super-elliptical shape or another similar shape with possibly aerodynamic edges”; Para. 0026; Para. 0027, “as shown in FIGS. 7 and 8, the member 40 may have an evolving shape along a longitudinal axis thereof. That is, the member 40 may be twisted, curved or variably shaped along the longitudinal axis from the head 60 to the foot 70”; note, the claim does not require that the first major and minor axes and second major and minor axes are different from each other; since the axes are formed at the respective inlet and outlet of the thimble, they would constitute first and second sets of axes).  
Regarding claim 11, Hadley in view of Matsumoto and Stoia teaches the injection assembly of Claim 1, and Hadley further teaches wherein the injector unit 30 comprises an adjacent injector unit 30 (Hadley Fig. 9, Para. 0028) mounted to the forward casing (to the compressor discharge casing, see claim 1 above) and circumferentially separated from the injection assembly (each injector unit 30 is circumferentially spaced from each other as shown in Hadley Fig. 9, Para. 0028, “the fuel injector 30 may be plural in number with the plural fuel injectors 30 arrayed circumferentially about the main flow 24”).  
Hadley in view of Matsumoto and Stoia thus far fails to teach the injector unit having a fuel conduit fitting in flow communication with the adjacent injector unit. 
Valeev teaches a plurality of injection units circumferentially spaced from each other, mounted to a forward casing 12, having a fuel conduit fitting in flow communication with an adjacent injector unit (the injector units are coupled to a fuel manifold 42 outside the combustor).
the secondary nozzle 40 may connect to a fluid manifold 42 located outside of the combustor 10. The fluid manifold 42 may supply fuel and/or a diluent through the secondary nozzle 40 to the combustion chamber 22… The location of the fluid manifold 42 outside of the combustor 10 allows for ambient air to quickly dilute and dissipate any leaking fuel or diluent and facilitates the detection and repair of any leaks that may develop in the fluid manifold 42”, Col. 4, ln. 29-36, “In addition, the arrangement of the secondary nozzles 40 circumferentially around the combustion chamber 22 allows for the fluid manifold 42 to be located outside of the combustor 10.”).
Regarding claim 16, Hadley in view of Matsumoto and Stoia teaches the injection assembly of Claim 15 thus far, and Hadley further teaches wherein the injector blade 84 comprises a first injection surface 81, a second injection surface 82 connected to the first injection surface at a terminal28 Docket No. 320023edge of the injector blade (the edge of the airfoil shape, Hadley Fig. 2), and a pair of connecting surfaces (the two surfaces of the rim of the opening of the thimble where the injector blades are supported on the head 60 of the thimble, on each end of the blade 84; Hadley Fig. 2) between the first injection surface and the second injection surface (Para. 0026, “As shown in FIG. 2, the first and second injection-holes 841 and 842 may be defined on one or both opposite sides of the blade 84 and the blade 84 may have an airfoil shape.”); and 
wherein the plurality of fuel injection ports 841, 842 comprises a first set of fuel injection ports 841 disposed through the first injection surface 81 and a second set of fuel injection ports 842 is disposed through the second injection surface 82 (Para. 0026, “The blade 84 may be further formed to define first and second injection-holes 841 and 842 at the first and second locations 81 and 82, respectively”; Hadley Fig. 2).  
Regarding claim 17, Hadley in view of Matsumoto and Stoia teaches the injection assembly of Claim 12 thus far, and Hadley further teaches  wherein the injector blade 84 defines a first axial length (Hadley Fig. 2); 
wherein the thimble 40, 60 defines a second axial length larger than the first axial length (Hadley Fig. 2, the thimble 40, 60 is clearly axially longer than the injector blade along a direction of the flow through the thimble passage 51); and 
wherein the injector blade 84 and the thimble 40, 60 are centered along a common injection axis in operation, such that air flows around the injector blade 84 to mix with fuel from the injector blade 84 within the thimble 40, 60 (within the passage 51, Para. 0022-24).  
Regarding claim 19, Hadley in view of Matsumoto and Stoia teaches the injection assembly of Claim 12 thus far, and Hadley further teaches wherein the thimble assembly comprises a thimble boss 70 (“foot”) mounted to the liner 21 (Para. 0021), the thimble 40, 60 extending through the thimble boss 70 (Para. 0021, “The foot 70 is connected to the member 40 proximate to the outlet 511 and may be supportively coupled to the liner 21 or integrally formed with the liner 21. In particular, the liner 21 may be formed to define an aperture having a shape corresponding to a shape of the foot 70 whereby the foot 70 is installed into the aperture with little to no clearance. In accordance with embodiments, the foot 70 may be dropped in and welded to the liner 21 at the aperture and/or a seal may be provided between the liner 21 and the foot 70”).

Claims 1, 3, 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stryapunin (US 2013/0174558) in view of Valeev.
Regarding independent claim 1, Stryapunin discloses an injection assembly 48 (Stryapunin Fig. 5, 6) for a gas turbine combustor (Stryapunin Fig. 1-2) having a liner 78 defining a primary combustion zone 52 and a secondary combustion zone 54 (Para. 0029, Stryapunin Fig. 2), the injection assembly comprising: 
a thimble assembly 22 comprising a thimble boss 148 mounted to the liner 78 and a thimble 158 extending through the thimble boss 148 and a thimble aperture 162 in the liner 78 (Stryapunin Fig. 3, 4), such that an outlet opening 162 of the thimble assembly is disposed inboard of the liner 78 proximate to the secondary combustion zone 54 (Para. 0039, “In other embodiments, the shaft 158 of the secondary fuel nozzle 22 may extend or protrude radially within the combustion chamber 50, such that the exit 162 of the passage 156 is offset from the inner wall 78 within the combustion chamber 50.”); and 
an injector unit 22 (Stryapunin Fig. 3, 4, 8 & 9), and a flow sleeve 80 outward of the liner 78 (Stryapunin Fig. 3 & 4), the injector unit comprising an injector blade 220, 224 extending into the thimble 158 (Stryapunin Fig. 8 & 9, the injector unit 22 having airfoil shaped fuel pipes 224 within the thimble 158, Para. 0052, claim 24); 
wherein the injection assembly introduces a flow of fuel into a flow of air flowing through the thimble, such that fuel and air are injected into the secondary combustion zone (Para. As indicated by arrow 160, the fuel deposited by the fuel ports 154 flows through the passage 156 towards the combustion chamber 50 of the turbine combustor 14. As discussed below, the fuel may be mixed with air inside the passage 156 to create an air/fuel mixture to be deposited into the stream of combustion gases 60 within the combustion chamber 50”) in a direction transverse to a flow of combustion products from the primary combustion zone (Stryapunin Fig. 3-5 & 9).
Stryapunin fails to disclose the injector unit mounted to and extending through a forward casing, and extending through an annulus defined between the forward casing and a flow sleeve positioned between the forward casing and the liner.
Valeev teaches an injection unit 40 (Valeev Fig. 2) that is mounted to and extends through a forward casing 12, and extending through an annulus (compressor discharge plenum, Valeeve Fig. 1 below, Col. 3, ln. 10-27) defined between the forward casing 12 and a flow sleeve 28 (“impingement sleeve”, Valeeve Fig. 1 & 2, Col. 3, ln. 28-39).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the mounting of the injection unit to the forward casing, as taught by Valeev, into the system of Stryapunin, in order to provide the injection unit with a fluid connection to a fluid/fuel manifold that is located outside of the combustor, permitting locating the manifold supplying the injection unit in a location that allows for ambient air to dilute any leaking fuel, and ease future repairs (Valeev Col. 3, ln. 40-67, “one or more secondary nozzles 40 circumferentially arranged around the combustion chamber 22 and aligned approximately perpendicular to the primary nozzles 14. In the embodiment shown in FIG. 1, the secondary nozzles 40 provide fluid communication through the transition piece 34 to the combustion chamber 22. FIG. 2 provides an enlarged view of one embodiment of the secondary nozzle 40 shown in FIG. 1. As shown, the secondary nozzle 40 may connect to a fluid manifold 42 located outside of the combustor 10. The fluid manifold 42 may supply fuel and/or a diluent through the secondary nozzle 40 to the combustion chamber 22…The location of the fluid manifold 42 outside of the combustor 10 allows for ambient air to quickly dilute and dissipate any leaking fuel or diluent and facilitates the detection and repair of any leaks that may develop in the fluid manifold 42”; Col. 4, ln. 29-36, “In addition, the arrangement of the secondary nozzles 40 circumferentially around the combustion chamber 22 allows for the fluid manifold 42 to be located outside of the combustor 10.”).  The injector unit taught by Stryapunin is coupled to a source of fuel 90 that feeds the fuel plenum 202 (Stryapunin Fig. 7-9), and the arrangement incorporated from Valeev would provide a connection to a source of fuel located outside the combustor.  Note, the combustor of Stryapunin would necessarily have some form of “forward casing” or compressor discharge casing delimiting the combustor section for receiving the compressor’s high pressure discharge air flow 82.  
Regarding claim 3, Stryapunin in view of Valeev teaches the injection assembly of Claim 1 thus far, and Stryapunin further teaches wherein the injector unit comprises a fuel inlet 200 and a body (Stryapunin Fig. 9) defining a fuel plenum 202 (Para. 0049, “annular fuel passage”) in fluid communication with the fuel inlet (Para. 0049,  Stryapunin Fig. 9).
Regarding claim 5, Stryapunin in view of Valeev teaches the injection assembly of Claim 3 thus far, and Stryapunin further teaches wherein the injector blade 224 comprises a first injection surface (on one of the fuel paths 224, Stryapunin Fig. 9), a second injection surface (on an adjacent fuel path 224; Para. 0047, there can be 2-6 of the fuel paths 224) connected to the first injection surface at a terminal28 Docket No. 320023edge of the injector blade (each blade/fuel path 224 has a terminal edge connecting each blade to the central fuel pipe 220), and a pair of connecting 
wherein a first set of fuel injection ports 154 disposed through the first injection surface (on one of the fuel pipes 224) and a second set of fuel injection ports 154 disposed through the second injection surface (on an adjacent fuel pipe 224; Para. 0049), the first set of fuel injection ports and the second set of fuel injection ports being in fluid communication with the fuel plenum 202 (Para. 0046, “The fuel inlet 200 is operatively coupled to an annular fuel passage 202 that extends around a circumference of an opening 204 of the passage 156. The annular fuel passage 202 is further operatively coupled the fuel ports 154”).
Regarding claims 6, Stryapunin in view of Valeev teaches the injection assembly of Claim 5 thus far, and Stryapunin further teaches wherein each connecting surface of the pair of connecting surfaces defines a fuel injection port 154 (the central fuel pipe having the connecting surfaces has a fuel injection port 154 as shown in Stryapunin Fig. 9), the fuel injection port 154 being disposed downstream of the first set of fuel injection ports 154 and the second set of fuel injection ports 154, relative to a flow of fuel through the injector unit 22 (Stryapunin Fig. 9, the injection ports 154 of the central fuel pipe 220 are downstream the fuel paths 224 and their respective sets of fuel injection ports).  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hadley in view of Matsumoto and Valeev, further in view of Barbier (US 5,235,805).
Regarding claim 10, Hadley in view of Matsumoto and Valeev teaches the injection assembly of Claim 9 thus far, and Hadley further discloses wherein the inlet portion 510 is 
Hadley in view of Matsumoto and Valeev thus far fails to teach the second plane being oriented at an oblique angle relative to the first plane.29 Docket No. 320023  
Barbier teaches a thimble 14 mounted to a liner 3 having an inlet portion 26 defined in a first plane (Barbier Fig. 2 & 3), an outlet opening 36 defined in a second plane  (Barbier Fig. 2 & 3), with the second plane being oriented at an oblique angle relative to the first plane (Barbier Fig. 2 & 3; Col. 3, ln. 4-12, ln. 50-60, “In the embodiment shown in FIGS. 2 and 3, the sleeve member 14 has a radially extending flange 15 which extends outwardly generally perpendicular to the central axis 16. The sleeve member 14 defines an inlet aperture 26 which communicates with the intake passage 12 and an exhaust aperture 36 which also communicates with the intake passage 12. In this embodiment, the exhaust aperture 36 lies in a plane P which extends obliquely to central axis 16 such that sleeve member 14 has an elongated side 17…the oxidizer passing through the inlet passage 12 now travels in the direction of arrow K due to the orientation of the exhaust aperture 36. In this position, the dwell time of the oxidizer within the combustion chamber 4 is maximized. The dwell time of the oxidizer within the combustion chamber 4 is minimized when the sleeve member 14 is oriented in the position illustrated in FIG. 2”).29 Docket No. 320023  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the second plane of the outlet opening being oriented at an oblique angle relative to the first plane, as taught by Barbier, to the injector assembly of Hadley in view of Matsumoto and Valeev, in order to provide an injector assembly outlet that can be configured to increase or decrease the dwell time of the gases issued into the combustion .

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art in the attached PTO-892 that are not relied upon in the rejection above teach various configurations of injection units extending through outer casings and liners in a combustor of a gas turbine, proximate a secondary combustion zone.

	

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741